Citation Nr: 1046423	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-32 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a low back disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 2000 to August 2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ).  A transcript of 
that proceeding is of record.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim is decided.

The Veteran contends, and provided testimony to the undersigned 
VLJ, that he is entitled to service connection for a low back 
disability as he believes his condition is related to his active 
duty service.  Specifically, the Veteran contends that he injured 
his back in service while lifting a 55-gallon drum with two other 
men when the barrel toppled toward him.

The Board notes that the Veteran's service treatment records show 
that he was treated for low back pain in November 2001, with the 
examiner noting mechanical lower back pain; was seen for 
additional complaints of low back pain in May 2002, September 
2002, and May 2004 with a diagnosis of somatic dysfunction of the 
lumbosacral spine; and had no reported complaints or diagnosis of 
a low back disorder upon his separation examination in September 
2004.

As for post-service lay and medical evidence, the record contains 
a lay "buddy" statement submitted in June 2007 in which a 
fellow soldier attested to witnessing an in-service incident of a 
55-gallon drum starting to fall on the Veteran; and VA medical 
center (VAMC) records from 2007 and 2008 noting that the Veteran 
complained of chronic, recurring lower back pain; recounted the 
same in-service incident; was treated with facet injections; and 
had magnetic resonance imaging (MRI) of the lumbar spine with 
normal findings for the vertebral body heights, alignment, and 
disc spaces.

VA is obliged to provide an examination or obtain a medical 
opinion if the evidence of record: contains competent evidence 
that the claimant has a current disability, or persistent 
recurrent symptoms of a disability; and establishes that the 
Veteran suffered an injury or disease in service; indicates that 
the claimed disability or symptoms may be associated with the 
established injury or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159 (c)(4).

The threshold for finding that there "may" be a nexus between 
current disability or persistent or recurrent symptoms of 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 
(2006).

Under the circumstances, the Board finds that the duty to assist 
set forth at 38 C.F.R. § 3.159 requires that the Veteran be 
scheduled for a VA examination in response to his claim.

In addition, at his hearing before the undersigned, the Veteran 
testified that he has received treatment since 2005 from the VAMC 
in Cleveland, the Wade Park division, and was continuing to 
receive treatment at this facility.  The Board notes that the 
claims file contains VAMC records from 2007 to 2008.  To date, no 
attempt has been made to obtain additional records from the VAMC 
and to the extent that such records relate to treatment or 
evaluation for the Veteran's claimed low back disability, they 
may contain evidence pertinent to this appeal.  

Moreover, the Board notes that further development is in order to 
comply with the notice requirements of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159.

Finally, in November 2010 the Veteran submitted a personal 
statement and two lay statements supporting his claim, without an 
accompanying waiver of initial RO jurisdiction.  This newly-
submitted evidence should be considered by the originating agency 
on remand. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or evaluation of the Veteran's low 
back disability, to specifically include 
treatment records from the VAMC in Cleveland, 
Wade Park division.

2.  The RO or the AMC should provide the 
Veteran with notice in compliance with 38 
U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 
(b), to include notice that is in compliance 
with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

3.  Then, the Veteran should be afforded an 
examination by a physician with sufficient 
expertise to assess the nature and etiology 
of the Veteran's claimed low back disability.  
The claims folder must be made available to 
and reviewed by the examiner.

All findings should be reported in detail, 
and all indicated diagnostics should be 
performed.

Based on examination of the Veteran and 
review of the file, the examiner should state 
whether the Veteran currently has a diagnosed 
low back disability.  If the Veteran is found 
to have a low back disability, the examiner 
should state an opinion as to whether it is 
at least as likely as not (50 percent or more 
probable) that such disability is 
etiologically related to his active duty 
service, to specifically include the 
Veteran's account of an injury in service due 
to lifting a 55-gallon drum.

The rationale for all opinions expressed must 
be provided. 

4.  The RO or the AMC should undertake any 
additional development it determines to be 
warranted.

5.  Then, the RO or the AMC should adjudicate 
the issue of entitlement to service 
connection for low back disability in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
is not granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case should 
be furnished to the Veteran and he should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the case 
should be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).




(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

